*605Petitioner’s conviction of a crime directly related to the use of the subject license demonstrates poor moral character that adversely reflects on his fitness to hold a licensed position in the construction industry (Administrative Code of City of NY §§ 28-401.6, 28-401.19 [13]). The penalty imposed is not disproportionate to the offense (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 233 [1974]). The Commissioner properly considered the factors set forth in Correction Law § 753. Concur — Moskowitz, J.P., Renwick, DeGrasse and Abdus-Salaam, JJ. [Prior Case History: 29 Misc 3d 1234(A), 2010 NY Slip Op 52136(U).]